 1                                                    JS-6
 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
     THE RAG PLACE, INC., a                  CASE NO. 2:19-cv-04323-RGK-AS
11   California Corporation
                                             STIPULATED [PROPOSED]
12                  Plaintiff,               PERMANENT INJUNCTION AND
                                             DISMISSAL WITH PREJUDICE
13         vs.
14   CANVAS GRIP, INC., a California         Pretrial Conference: TBD
     Corporation, a California corporation   Trial Date: TBD
15
                    Defendant,
16

17

18

19

20

21

22

23

24

25

26

27

28
 1         BASED UPON THE PARTIES’ STIPULATION AND FOR GOOD CAUSE
 2   SHOWN, IT IS HEREBY ORDERED AND ADJUDGED:
 3         1.      This Court has jurisdiction over Defendant Canvas Grip, Inc. (“Canvas
 4   Grip”) and the subject matter of this action under 28 U.S.C §§ 1331 and 1338(a).
 5   Venue is proper in this Court pursuant to 28 U.S.C §§ 1391(b) and (c).
 6         2.      Plaintiff The Rag Place, Inc. (“TRP”) is the owner of all rights, titles,
 7   and interests in and to the ULTRABOUNCE® trademark (collectively “Trademark-
 8   at-Issue”).
 9         3.      Canvas Grip agrees not to contest the validity and enforceability of the
10   Trademark-at-Issue.
11         4.      Effective as of the date this Stipulated Permanent Injunction and
12   Dismissal with Prejudice (“Stipulated Consent Judgment”) is entered by the Court,
13   Canvas Grip and its subsidiaries, affiliates, officers, directors, agents, servants,
14   employees, successors and assigns, and all other persons and organizations in active
15   concert or participation with any of the foregoing, are hereby permanently enjoined
16   and restrained from engaging in any of the following activities:
17                 (a)   importing, exporting, manufacturing, marketing, advertising,
18   offering for sale or rent, selling, and renting out any product that infringes the
19   Trademark-at-Issue;
20                 (b)   otherwise infringing any the Trademark-at-Issue; and
21                 (c)   assisting, aiding, or abetting any other person or business entity
22   in engaging in or performing any of the activities referred to in subparagraphs (a)
23   and (b) above.
24         5.      TRP and Canvas Grip shall bear their own costs and attorney fees.
25         6.      This Stipulated Consent Judgment constitutes a final judgment
26   concerning the subject matter of this action as between TRP and Canvas Grip.
27         7.      TRP and Canvas Grip waive any right to appeal from this Stipulated
28   Consent Judgment.

                                               -1-
 1         8.     Upon entry of this Stipulated Consent Judgment, Case No. 2:19-cv-
 2   04323-RGK-AS is dismissed with prejudice, provided, however, that this Court
 3   shall retain jurisdiction to enforce the terms and provisions of this Stipulated
 4   Consent Judgment and the terms of the parties’ Settlement Agreement.
 5         9.     The Court dismisses the matter with prejudice; however, upon
 6   application by either party, the Court may reopen the matter for the limited purpose
 7   of enforcing the parties’ Settlement Agreement.
 8

 9 SO ORDERED AND ADJUDGED:

10

11 Dated: October 7, 2019                        ___________________________
12                                               Honorable R. Gary Klausner
                                                 United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               -2-
